NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3788-16T3

TAMERLANE & TAMERLANE
III,

           Plaintiff-Respondent,

v.

ANDREA HOLLIS,

     Defendant-Appellant.
___________________________

                    Argued November 7, 2018 – Decided December 12, 2018

                    Before Judges Suter and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. LT-001828-17.

                    Sonia L. Bell argued the cause for appellant (South
                    Jersey Legal Services, Inc., attorneys; Sonia L. Bell, on
                    the brief).

                    David A. Avedissian argued the cause for respondent.

PER CURIAM
      Defendant Andrea Hollis appeals from an April 28, 2017 judgment for

possession granted to plaintiff Tamerlane & Tamerlane III (Tamerlane

Apartments) in this summary eviction action. We affirm.

      Tamerlane Apartments is a participant in the United States Department of

Agriculture's Rural Housing Community Development Program (RHCD) for

rent subsidies to low-income tenants. Defendant and her two minor sons have

resided at Tamerlane Apartments since June 2007.

      Section IV, ¶ A(8) of the lease between plaintiff and defendant provides

plaintiff may terminate the lease agreement for:

            Any action or conduct of the Resident or members of
            Resident's household which disrupts the livability of
            the project by being a direct threat to the health or
            safety of any person, which interferes with the right of
            any tenant or member to the quiet enjoyment of the
            premises and related project facilities, or that results in
            substantial physical damage causing an adverse
            financial effect on the project or the property of others,
            EXCEPT when such threat can be removed by applying
            a reasonable accommodation, includes management,
            their family and their employees.

Additionally, Section IV, ¶ B provides plaintiff may terminate the lease

agreement for sixteen specified types of improper conduct "listed in the New

Jersey Eviction laws."




                                                                          A-3788-16T3
                                        2
        Section IV, ¶ C requires plaintiff to provide defendant with a Notice of

Violation prior to termination of the lease agreement. The Notice of Violation

must:

              2. State that the Resident will be expected to correct
              the lease violation by a specified date which shall be no
              less than ten (10) days from the day of the Notice.

              3. State that the Resident may informally meet with
              Management to attempt to resolve the stated violation
              before the date of corrective action specified in the
              Notice.

              4. Advise the Resident that if he or she has not
              corrected the stated violation by the date specified,
              Management may seek to terminate the lease by
              instituting an action for eviction at which time the
              Resident may present a defense.

        Upon failure of the resident to meet the conditions or correct the violations

stated in the Notice of Violation by the date specified, Section IV, ¶ E provides

the resident shall be notified the occupancy is terminated and eviction is being

sought by a Notice of Termination in compliance with N.J.S.A. 2A:18-61.2.

        On January 30, 2017, plaintiff sent a three-day Notice of Termination of

Lease to defendant terminating the tenancy for the following reason:

              Engaging or being involved in drug activity, theft,
              assaults or threats against a landlord[.]

                    Specifically, on or about January 30, 2017, you
              assaulted another tenant at the complex, and assaulted

                                                                             A-3788-16T3
                                          3
            the property manager when she attempted to intervene,
            recklessly causing personal injuries. This type of
            conduct is expressly prohibited by law and your lease
            agreement. For these reasons, we are asking you to
            leave within three days so that we may avoid having to
            file an eviction action.

The notice also advised defendant she could discuss the termination with

management or its attorney during the following three days.

      On February 15, 2017, plaintiff filed this summary eviction action against

defendant alleging that on January 30, 2017, defendant "assaulted another

resident of the complex and assaulted the Property Manager when she attempted

to intervene, recklessly causing personal injuries. Tenant was involved in a

subsequent assault on February 3, 2017."

      The two-day bench trial took place on March 23 and 24, 2017. The judge

made the following findings. Defendant was given prior notice in November

and December 2016 not to enter the management office because of an incident

on October 6, 2016, during which defendant allegedly "screamed at, cursed at,

and threatened the management staff." Nevertheless, following an incident

occurring after the drop off of her children by a school bus, defendant entered

the management office, knowing she was not allowed to be there, and engaged

in a confrontation with a teenage female resident of Tamerlane Apartments, who

was also in the office. Defendant assaulted the resident, breaking her eyeglasses

                                                                         A-3788-16T3
                                       4
and cutting her forehead, causing her to need medical treatment. The judge

stated defendant "physically beat this woman without any justification

whatsoever."

        The judge found defendant's version that the resident had punched her in

the back of the head to be "incredible" and a "total lie," determining defendant's

allegation that the resident attacked her was "total nonsense."        The judge

described defendant as "a menace, an aggressor, an attacker, and a danger to this

community."

        Although there was testimony by the property manager that during the

confrontation, defendant swung and hit the property manager's hand, causing

her to lose a fingernail, the court declined to make a determination whether there

was any intent to assault the property manager.       The judge added, "I'm not

saying that there was an assault on [the property manager]. That's for another

day."

        The court granted a judgment for possession in favor of plaintiff. The

physical eviction was stayed by the trial court until June 21, 2017. The court

entered a written judgment embodying its ruling on April 28, 2017. Defendant

was granted a further stay of execution of the warrant of removal until July 5,

2017. This appeal followed.


                                                                          A-3788-16T3
                                        5
      Defendant argues the trial court lacked jurisdiction because the plaintiff

failed to send a notice of violation to defendant in violation of the lease and 7

C.F.R. § 3560.159(a) (2004). Defendant further argues 7 C.F.R. § 3560.159(d)

(2004), which allows for eviction based on criminal activity without a notice of

violation, does not apply because plaintiff did not include 7 C.F.R. §

3560.159(d) as a ground for eviction in its lease, contrary to 7 C.F.R. §

3560.159(c)(18)(xvii) (2004) (stating all leases must contain "[t]he good cause

circumstances under which the borrower may terminate the lease and the length

of the notice required"). We are unpersuaded by these arguments.

      Federal regulations allow a landlord to terminate the tenancy of a tenant

for criminal activity, 7 C.F.R. § 3560.159(d), "that threatens the health, safety,

or right to peaceful enjoyment of the premises by other residents (including

property management staff residing on the premises)," 24 C.F.R. § 5.859(a)(1).

The lease, the summary eviction statute, and federal regulations permit

termination of a tenancy for criminal activity in the form of assaulting a

landlord's employee or another resident of the complex.

      Plaintiff served defendant with a Notice of Termination setting forth the

January 30, 2017 assault of another resident and the property manager as




                                                                          A-3788-16T3
                                        6
grounds for the termination. The complaint listed the same grounds. 1 The trial

court found defendant improperly entered the management office and physically

assaulted another resident on January 30, 2017. Those findings are amply

supported by the record.

      "Final determinations made by the trial court sitting in a non-jury case are

subject to a limited and well-established scope of review . . . ." D'Agostino v.

Maldonado, 216 N.J. 168, 182 (2013). "[F]indings by the trial court are binding

on appeal when supported by adequate, substantial, credible evidence.

Deference is especially appropriate when the evidence is largely testimonial and

involves questions of credibility." Seidman v. Clifton Sav. Bank, S.L.A., 205

N.J. 150, 169 (2011) (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)).

"[W]e do not disturb the factual findings and legal conclusions of the trial judge

unless we are convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice[.]" Ibid. (alteration in original) (quoting In re Tr.


1
   Although plaintiff was actually given more than ten days' notice before the
complaint was filed, we hold plaintiff was not required to give more than three
days' notice when the cause of action is based upon this type of alleged criminal
activity. N.J.S.A. 2A:18-61.2(a). Unlike some lease violations such as
excessive occupants or chronic excessive noise, a single act of assault of another
resident or employee is grounds for eviction that is not excused or exonerated
because it does not reoccur.
                                                                             A-3788-16T3
                                         7
Created By Agreement Dated Dec. 20, 1961, ex rel. Johnson, 194 N.J. 276, 284

(2008)). We see no basis to disturb the result here.

      Affirmed.




                                                                     A-3788-16T3
                                       8